Citation Nr: 0405108	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an extension of the delimiting date beyond 
March 11, 2003, for education assistance benefits under 
Chapter 30, Title 38, United States Code.  




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from November 25, 1969, to 
October 15, 1973, and from July 25, 1978, to September 30, 
1994.
 
His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran served on active duty from November 25, 1969, 
to October 15, 1973, and from July 25, 1978, to September 30, 
1994.

2.  The veteran's adjusted delimiting date is not beyond 
March 11, 2003.

3.  The appellant did not serve a later period of active duty 
nor was he prevented from pursuing or completing his program 
of education due to a disability.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted, and the criteria for an extension of the 
delimiting date are not met. 38 U.S.C.A. §§ 3031, 3033 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In September 2002, the veteran sought an extension of his GI 
Bill Education benefits to March 31, 2003.  The veteran 
stated that he would be attending a university in San Diego, 
with the curriculum being a one class per month format, and 
that he was scheduled to attend a class beginning March 1, 
2003, and ending March 29, 2003.  

The veteran submitted a VA Form 22-1995, Request for Change 
of VA education program in October 2002.  The veteran 
asserted that he had to stop training in the Fall of 1999, 
due to travel requirements by a new employment position.  He 
stated that he had been attending a community college, but 
was now attending National University in pursuit of a 
Bachelor's of Business Administration.  

The veteran submitted a statement in October 2002, wherein he 
requested an extension in his GI Bill benefits due to a 
medical disability.  He submitted a statement from the 
commander of the Nurse Corps, who noted that the veteran had 
a fusion of the C3 and C4 vertebrae in January 2001.  It was 
noted that returning to school was advised to occur after 
January 2002 with no more than 2 classes per caseload.  

The RO sent the veteran a certificate of eligibility on 
October 2002, telling him that his Chapter 30 education 
benefits had to be used before October 1, 2004, the date 
eligibility ended.  

In an award letter dated December 2002, the RO informed the 
veteran that as of March 2, 2003, his remaining entitlement 
would be 2 months, and 23 days, if used before his delimiting 
date of October 1, 2004.  

In an April 2003 document, the RO told the veteran that it 
had incorrectly told him that he had had until October 1, 
2004, to use his GI Bill benefits.  It told him that the 
period in which he could use his GI Bill benefits had been 
shortened by 18 months and 20 days, and that after the 
adjustment, the correct termination date was March 11, 2003.  

In an April 2003 document, the veteran asserted that he was 
told in October 2002 and December 2002 letters, that October 
1, 2004, was his delimiting date.  He argued that he should 
have been told of the change in his delimiting date earlier.  

In a May 2003 document, the veteran wrote the RO that he was 
not attempting to gain an extension of eligibility based on 
disability, but rather was disagreeing with the change to his 
delimiting date that resulted in his losing the last 3 
remaining months of benefits.  

In the veteran's May 2003 substantive appeal, he argued that 
VA incorrectly informed him that his time limit to use 
benefits was October 1, 2004, and that because of this 
incorrect information, the veteran scheduled his last 3 
months of benefits to go beyond March 2003.  


Analysis

The veteran had two periods of active duty.  As noted above, 
he had active service from November 1969 to October 1973, and 
from July 1978 to September 1994.  The first relevant period 
established eligibility for educational assistance benefits 
under chapter 34, title 38, United States Code.  The chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date. 38 
U.S.C.A. § 3462(e) (West 2002).  The veteran also had a 
second relevant period of active duty, and pursuant to 38 
U.S.C.A. § 3011(a)(1)(B)(i) has established eligibility for 
educational assistance benefits under chapter 30, title 38, 
United States Code.

The veteran was separated from his second period of active 
duty in September 1994.  The applicable statutes provide a 
ten-year period of eligibility during which an individual may 
use his or her entitlement to educational assistance 
benefits, and that period begins on the date of the veteran's 
last discharge from active duty. 38 U.S.C.A. § 3031(a); see 
also 38 U.S.C.A. § 3033 (West 2002); 38 C.F.R. § 21.7142 
(2002).  For individuals whose eligibility is based on 38 
U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985. 38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

The claims folder contains documents which reflect that the 
veteran was not on active duty continuously during the period 
beginning January 1, 1977, and ending June 30, 1985.  
Although the veteran's basic delimiting date before 
adjustment was calculated to be October 1, 2004, the 
delimiting date for use of chapter 30 benefits was adjusted, 
according to law, by subtracting the days the veteran was not 
on active duty from December 31, 1976, to July 1, 1985.  
Thus, the veteran was informed that his adjusted delimiting 
date for using his chapter 30 entitlement was March 11, 2003.

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the ten 
year period of eligibility of any veteran whose eligibility 
for chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  The 
veteran experienced a 570 day break in active service from 
January 1, 1977, to July 24, 1978.  While the veteran's 
initial delimiting date for use of his educational assistance 
benefits entitlement was October 1, 2004, the RO, as required 
by law, computed his reduced date and determined that the 
period between the veteran's relevant periods of active duty 
resulted in an adjusted delimiting date of March 11, 2003.

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible. 38 C.F.R. § 21.7051(a) (2).  The 
regulations do not authorize extension of a delimiting period 
for education benefits for any reason other than medical 
infeasibility. 38 C.F.R. § 21.7051(a)(2).

The Board acknowledges the veteran's argument that his 
delimiting date should be October 1, 2004, on the basis that 
that is the initial delimiting date that VA provided to him.  
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  Notwithstanding VA's obligation to correctly 
inform the veteran about basic eligibility or ineligibility 
for chapter 30 educational assistance benefits, the remedy 
for breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded. See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.")

The Board notes that the veteran has raised a claim for 
equitable relief.  It appears that he seeks such relief under 
38 U.S.C.A. § 503 which addresses situations where a veteran 
has not been provided benefits due to administrative error on 
the part of the government.  VA's General Counsel has 
concluded that equitable estoppel and equitable tolling are 
available to a reviewing court, and to the Secretary 
exercising equitable powers under 38 U.S.C.A. § 503, but not 
to the agency. VAOPGCPREC 17-95. 38 U.S.C.A. § 503(a) (West 
1991); 38 C.F.R. § 2.7(c) (2001).  Thus, the Board does not 
have the authority to grant the requested relief.

Finally, the Board notes that the appellant did not serve a 
later period of active duty nor was he prevented from 
pursuing or completing his program of education prior to 
March 2003 due to a disability.  Although there is of record 
an October 2002 statement from the Commander of the Nurse 
Corps to the effect that the veteran had to limit his classes 
after January 2002 due to a cervical fusion, the RO 
thereafter sought unsuccessfully for more information 
regarding the operation.  Specifically, in May 2003, the RO 
wrote the veteran, seeking clarification regarding his 
claimed disability and how it had affected his training.  It 
asked for a statement from the veteran's doctor regarding his 
condition.  However, the veteran responded later that month 
that he was not attempting to gain an extension of 
eligibility based on disability.  

Accordingly, the Board concludes that the veteran's 
delimiting date for chapter 30, title 38, United States Code, 
educational assistance benefits was properly adjusted, and 
the criteria for an extension of the delimiting date are not 
met.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law in November 2000.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Except as specifically 
noted, the new regulations are effective November 9, 2000.

As noted above, the facts are not in dispute.  Further 
development of the case would not change the facts in this 
matter. In other words, it is not the factual evidence that 
is dispositive of this appeal, but rather the interpretation 
and application of the governing statute.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to issue 
a decision at this time without remanding the case to the RO 
for consideration under the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran). Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The appeal on the question of the extension of the veteran's 
delimiting date beyond March 11, 2003, is without legal merit 
and further development or analysis would not be productive. 
See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


ORDER

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits the Montgomery GI Bill, beyond the adjusted 
delimiting date of March 11, 2003, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



